Case 1:17-cv-05400-ARR-SMG Document 32 Filed 03/14/19 Page 1 of 1 PageID #: 89
                             CIVIL MINUTE ENTRY

BEFORE:                   Magistrate Judge Steven M. Gold


DATE:                     March 14, 2019


TIME:                     3:30 p.m.


DOCKET NUMBER(S):         CV 17-5400 (ARR)



NAME OF CASE(S):
                          Choi v. Home & Home Corp. et al


FOR PLAINTIFF(S):         Meang


FOR DEFENDANT(S):         Boyan



NEXT CONFERENCE(S):       N/A


FTR/COURT REPORTER:
                          N/A

STATUS CONFERENCE RULINGS:

The time for completion of discovery is extended to May 15, 2019.

Defendants may submit a premotion conference application in anticipation of moving for
summary judgment by June 14, 2019.

Counsel are encouraged to seek a reference to court-annexed FLSA mediation if they
believe it might be productive to do so.
